DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 01/19/2021, with respect to claims 1-21 have been fully considered and persuasive. Due to the current amendment to the Claims, the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 are withdrawn. Therefore, the rejections addressed in the previous office action has been withdrawn and claims 1-21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner's amendments are as follows:
(1)    Please amend Claim 21 as follows:
Claim 21, line 1, replace “accordingly” with --according --.

Allowable Subject Matter
Claims 1-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a method for determining an extraction efficiency of at least one volatile species contained in a drilling mud, the method comprising, in combination with the other recited steps, c) determining 

Claims 2-21 are allowed by virtue of their dependence from Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/SUMAN K NATH/Primary Examiner, Art Unit 2861